EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

 

BETWEEN

 

 

XIUHUA SONGSHANDONG

 

TBD CHINA COMPANY.

 

And

 

INTERNATIONAL PACKAGING AND LOGISTICS GROUP, INC.

 

STANDARD RESOURCES LTD.

 

 

 

 

 

 

 

 

 



 1 

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT, dated as of May 15, 2016, by and between Xiuhua
Song (the “Buyer”), and TBD China Company (Shangdong Kangfusen Biotech Co. Ltd.,
a China Company or Shandong Yibao Biologics Co. LTD) and International Packaging
and Logistics Group, Inc. (the “Seller”)(the “Company”) and Standard Resources
Ltd.. As used herein, the term “Parties” shall be used to refer to the Buyer and
the Seller, jointly.

 

WHEREAS:

 

A.The Buyer seeks to acquire Three Million Nine Hundred and Fifteen Thousand
(3,915,000) shares of the Common Stock (par value $0.001) (the “Subject Shares”)
of International Packaging and Logistics Group, Inc., a Nevada corporation (the
“Company”).

 

B.The Seller is willing to sell newly issued shares with all rights, title, and
interest to the Subject Shares to the Buyer.

 

C.The Seller warrants and represents that he is sophisticated and experienced in
financial and investment matters and holds and will hold, at the Closing, all
right, title, and interest in and to the Subject Shares so as to convey full and
unencumbered title to the Buyer pursuant to this Agreement.

 

D.The Buyer warrants and represents that he is sophisticated and experienced in
financial and investment matters.

 

E.The Company has approved the private sale and transfer of the Subject Shares
from the Seller to the Buyer in accordance with this Agreement.

 

F.At the time of the acquisition of the Shares, Buyer shall cause a TBD China
Company (Shangdong Kangfusen Biotech Co. Ltd., a China Company or Shandong Yibao
Biologics Co. LTD, a China Company) to become owned or controlled by the Company
or its subsidiary (“China Acquisition”).

 

G.Subsequent to the acquisition of the Shares by Buyer of the shares and the
China Acquisition, IPLO is to vend out H&H Glass back to Standard Resources,
(holder of the shares of H&H Glass) in exchange for the return of 3,915,000
common shares of IPLO held and owned by Standard Resources. Such shares shall
thereafter be cancelled and returned to the authorized but unissued status under
a return to treasury agreement (“H&H Vend Out”).

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1. Definitions. The following terms shall have the following meanings
for the purposes of this Agreement.

 



 2 

 

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, Liens, losses, expenses, and
fees, including court costs and attorneys’ fees and expenses where the aggregate
sum of said amount is greater than Two Hundred Fifty Dollars ($250.00).

 

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly, through one or more intermediaries, controls or is controlled by,
or is under common control with, the Person specified.

 

“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local
or foreign law.

 

“Agreement” means this Stock Purchase Agreement, including all exhibits and
schedules hereto, as it may be amended from time to time.

 

“Amendment” has the meaning set forth in Section 6.6 below.

 

“Authority” means any governmental regulatory or administrative body,
governmental agency, governmental subdivision or authority, any court or
judicial authority, any public, private or industry governmental regulatory
authority, whether foreign, national, federal, state or local or otherwise, or
any Person lawfully empowered by any of the foregoing to enforce or seek
compliance with any regulation.

 

“Backlog” means orders for which there is a specific delivery date for a
specified product at a specified price.

 

“Business” means with respect to the Company, the business and assets of the
Company as currently conducted as of the date of this Agreement.

 

“Buyer” has the meaning set forth in the preface above.

 

“Buyer’s Representatives” has the meaning set forth in Section 5.4 below.

 

“Buyer Indemnified Parties” has the meaning set forth in Section 8.2 below.

 

“Closing” has the meaning set forth in Section 2.5 below.

 

“Closing Date” has the meaning set forth in Section 2.5 below.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidential Information” means any information concerning the Business and
affairs of the Company that is not already generally available to the public.

 

“Contract“ means any contract, lease, commitment, understanding, sales order,
purchase order, agreement, indenture, mortgage, note, bond, right, warrant,
instrument, plan, permit or license, whether written or oral, which is intended
or purports to be binding and enforceable.

 

“Directors” shall mean all of the members of the Board of Directors of the
Company.

 

“Employee” means each employee and leased employee regardless of whether the
term is initially capitalized.

 



 3 

 

 

“Employee Benefit Plan” means any (a) nonqualified deferred compensation or
retirement plan or arrangement, (b) qualified defined contribution retirement
plan or arrangement which is an Employee Pension Benefit Plan, (c) qualified
defined benefit retirement plan or arrangement which is an Employee Pension
Benefit Plan (including any Multiemployer Plan), or (d) Employee Welfare Benefit
Plan or material fringe benefit or other retirement, bonus, or incentive plan or
program.

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

 

“Environmental Laws” mean all federal, state, provincial, local and foreign
statutes, regulations, ordinances and other provisions having the force or
effect of law, all judicial and administrative orders and determinations, all
contractual obligations and all common law concerning public health and safety,
worker health and safety, and pollution or protection of the environment
including, without limitation, all those relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any Hazardous Substances, materials or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise or radiation, each as amended and as now or hereafter in
effect, including (but not limited to) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, as amended, the Resource Conservation and Recovery
Act of 1976, as amended, the Toxic Substances Control Act of 1976, as amended,
the Federal Water Pollution Control Act Amendments of 1972, the Clean Water Act
of 1977, as amended, and any other similar federal, state, or local statutes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Escrow Agent” means the Law Office of Eric Stoppenhagen.

 

“ERISA Affiliate” means, with respect to the Company, any other Person that,
together with the Company, would be treated as a single employer under Section
414 of the Code.

 

“Escrow Agreement” shall mean the Escrow Agreement entered into by and among the
Buyer, the Seller and the Escrow Agent with respect to the Escrowed Funds, in
the form attached hereto as Exhibit A with only such changes as shall be in form
and substance satisfactory to the parties, acting reasonably.

 

“Escrowed Funds” has the meaning set forth in Section 2.3 below.

 

“Financial Statements” means the following:

 

(a) the audited financial statements of the Company for the fiscal year ended
December 31, 2015, consisting of the balance sheet at such dates and the related
statements of earnings and cash flows for the corresponding periods then ended;
and

 

(b) the interim unaudited (reviewed) financial statements of Company for the
three (3) month period ended March 31, 2016.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time as consistently applied by the Company.

 

“Hazardous Substance” means any material or substance which (i) constitutes a
hazardous substance, toxic substance or pollutant (as such terms are defined by
or pursuant to any Environmental Laws) or (ii) is regulated or controlled as a
hazardous substance, toxic substance, pollutant or other regulated or controlled
material, substance or matter pursuant to any Environmental Laws.

 



 4 

 

 

“Indemnified Party” has the meaning set forth in Section 8.4 below.

 

“Indemnifying Party” has the meaning set forth in Section 8.4 below.

 

“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including data and
related documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).

 

“Knowledge” means what is known or should have been known after reasonable
investigation.

 

“Latest Balance Sheet” means the unaudited balance sheet of the Company dated as
of March 31, 2016 as filed with the Securities and Exchange Commission.

 

“Law” means any law, statute, regulation, ordinance, rule, order, decree,
judgment, consent decree, settlement agreement or governmental requirement
enacted, promulgated, entered into, agreed or imposed by any Authority.

 

“Leased Property” has the meaning set forth in Section 3.14(b) below.

 

“Leases” has the meaning set forth in Section 3.14(b) below.

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

 

“Lien” means any mortgage, lien (except for any lien for Taxes not yet due and
payable), charge, restriction, pledge, security interest, option, lease or
sublease, claim, right of any third party, easement, encroachment or
encumbrance.

 

“Limit Amount” shall mean $225,000.

 

“Material Adverse Effect” shall mean any circumstances, developments or matters
whose effect on the Company, its prospects, either alone or in the aggregate, is
or would reasonably expected to be materially adverse including, but not limited
to, the assertion of any claims relating to or arising out of any undisclosed
liability.

 

“Multiemployer Plan” has the meaning set forth in ERISA §3(37).

 

“Name Change” has the meaning set forth in Section 6.6 below.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 



 5 

 

 

“Owned Property” has the meaning set forth in Section 3.14(a) below.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permits” has the meaning set forth in Section 3.28 below.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

 

“Purchase Price” means Two Hundred and Twenty-Five Thousand Dollars ($225,000).

 

“Schedules” means the disclosure schedules accompanying this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Seller” has the meaning set forth in the preface above.

 

“Share Issuance Documents” means (a) a letter of instruction from the Seller to
the Transfer Agent instructing the Transfer Agent to issue the Subject Shares to
the Buyer, and (b) a stock power duly endorsed by the Seller to sell, transfer,
convey and assign the Subject Shares to the Buyer (which shall include a
guarantee of the Seller’s signature by an Eligible Guarantor, as provided on the
stock power), both of which documents are in form and substance satisfactory to
the Buyer and the Transfer Agent.

 

“Shares” means shares of the Company’s Common Stock (par value $0.001).

 

“Subject Shares” means the 3,915,000 newly issued shares of common stock, par
value $0.001 per share, of the Company.

 

“Subsidiary” means any corporation, partnership or limited liability company
with respect to which a specified Person (or a Subsidiary thereof) owns,
directly or indirectly, a majority of the common stock or other equity
securities or has the power to vote or direct the voting of sufficient
securities to elect a majority of the directors or other managing body.

  

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Transfer Agent” means Jersey Transfer and Trust Company, the Company’s transfer
agent for the Shares.

 

“Third Party Claim” has the meaning set forth in Section 8.4 below.

 



 6 

 

 

“Threshold Amount” has the meaning set forth in Section 8.2(a) below.

 

“Transaction” means the acquisition by the Buyer of all of the Subject Shares of
the Company from the Seller, which is the subject of this Agreement.

 

“Ancillary Transaction Documents” Documents related to China Acquisition and H&H
Vend Out.

 

ARTICLE II
PURCHASE AND SALE OF THE SUBJECT SHARES

 

 

SECTION 2.1. Basic Transaction. On and subject to the terms and conditions of
this Agreement, the Buyer agrees to purchase from the Seller, and the Seller
agrees to sell, or cause to be sold, to the Buyer, all of the Subject Shares for
the Purchase Price specified herein.

 

SECTION 2.2. Payment of Purchase Price; Deposit of Share Issuance Documents. The
Buyer shall deposit with the Escrow Agent (pursuant to the terms of the Escrow
Agreement) the sum of $125,000 (“Escrowed Funds”). The Escrowed Funds and the
previously paid $100,000 deposit (“Deposit”) shall constitute payment for the
Purchase Price for the purchase of the Subject Shares and the Seller shall
deposit with the Escrow Agent the Share Issuance Documents and all other
Ancillary Transaction Documents.

 

SECTION 2.3. At the time of the acquisition of the Shares, Buyer shall cause a
TBD China Company to become owned or controlled by the Company or its subsidiary
(“China Acquisition”).

 

Subsequent to the acquisition of the Shares by Buyer of the shares and China
Acquisition, IPLO is to vend out H&H Glass back to Standard Resources, (holder
of the shares of H&H Glass) in exchange for the return of 3,915,000 common
shares of IPLO held and owned by Standard Resources. Such shares shall
thereafter be cancelled and returned to the authorized but unissued status under
a return to treasury agreement (“H&H Vend Out”).

 

SECTION 2.4. The Closing. The closing of this Transaction (the “Closing”) shall
take place at 7700 Irvine Center Drive, Suite 870, Irvine, California,
commencing at 10:00 a.m. PST time on the earlier of (i) July 01, 2016 or (ii)
five (5) business days following the satisfaction or waiver of all conditions to
the obligations of the parties to consummate this Transaction (other than
conditions with respect to actions the respective parties will take at the
Closing itself) or such other date as the parties may mutually determine, but in
any event no later than July 01, 2016 unless mutually agreed to extend (the date
of the Closing, the “Closing Date”). It is the intent of the parties that the
Buyer shall assume control of the Company immediately at the Closing. The
Closing will include the China Acquisition and H&H Vend Out as set forth in
Ancillary Documents.

 

SECTION 2.5. Closing Deliveries by the Seller. To effect the transfer of the
Subject Shares and the delivery of the Purchase Price, the Seller shall deliver
the following at the Closing:

 

(a) a total of 3,915,000 shares in certificate form, all of which are and shall
be, at Closing, free and clear of any and all Liens, which shall be effected by
delivery to Buyer or, at the direction of Buyer, to the Transfer Agent, the
Share Issuance Documents;

 



 7 

 

 

(b) all consents, approvals, releases and waivers from governmental Authorities
and other third parties required or necessary to consummate this Transaction
satisfactory in form and substance to the Buyer and its counsel;

 

(c) an executed copy of the Escrow Agreement as duly executed by the Seller and
the Escrow Agent;

 

(d) manually executed Action of the Board of Directors of the Company electing
the Buyer’s nominee(s) as the Director (s) of Company’s Board of Directors and
as the President, Chief Financial Officer and Secretary of the Company and
accepting the resignation of all current Directors of the Company’s Board of
Directors; and all current officers of the Company; The resignation of all
current directors will take place concurrent with the H&H Vend Out.

 

(e) a certificate of the Company’s President, Chief Financial Officer and
Secretary, Owen Naccarato, certifying that the statements made in this Agreement
are accurate and complete and that this Agreement has been duly approved by the
Company’s Board of Directors, both as reasonably determined by the Buyer;

 

(f) manually-executed resignation of the Company’s current officers and
directors to be effective as of the H&H Vend Out;

 

(g) all documents, instruments, codes and utilities to allow the Buyer and the
Buyer’s nominee to upload filings for the Company with Edgar and FINRA;

 

(h) a copy of all of the Company’s federal tax returns, as filed with the U.S.
Internal Revenue Service, respectively, for the tax year ended December 31,
2015;

 

(i) a copy of all available Board and Shareholder minutes and actions from
inception of the Company to the present that the Company’s officers have in
their position;

 

(j) all other documents required to be delivered to the Buyer pursuant to
Section 3.7 or Article VI hereof not specifically mentioned above in this
Section 2.5; and

 

(k) Buyer will assume responsibility for all filings under the Securities and
Exchange Act to the extent applicable.

 

(l) QuickBooks data file.

 

All instruments and documents executed and delivered to the Buyer pursuant
hereto shall be in form and substance and shall be executed in a manner
satisfactory to the Buyer and its counsel.

 

SECTION 2.6. Closing Deliveries by the Buyer. To effect the transfer referred to
in Section 2.1 hereof and the delivery of the Purchase Price, the Buyer shall
deliver the following to the Escrow Agent at the Closing:

 

(a) a wire transfer delivered to and payable to the Escrow Agent in an amount
equal to the Escrowed Funds;

 

(b) a duly executed copy of the Escrow Agreement as executed by the Buyer; and

 

(c) all other documents required to be delivered to the Seller pursuant to
Article VII hereof not specifically mentioned above in this Section 2.6,

 

All instruments and documents executed and delivered to the Seller pursuant
hereto shall be in form and substance, and shall be executed in a manner,
satisfactory to the Seller and his counsel.

 



 8 

 

 

ARTICLE III
REPRESENTATIONS OF THE SELLER

 

The Seller hereby represents and warrants to the Buyer that the statements
contained in this Article III are correct and complete as of the date of this
Agreement, and except as amended pursuant to Section 5.8, will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this
Article III), except as set forth in the Schedules hereto. Nothing in the
Schedules shall be deemed adequate to disclose an exception to a representation
or warranty made herein, however, unless the Schedule identifies the exception
with reasonable particularity. Without limiting the generality of the foregoing,
the mere listing (or inclusion of a copy) of a document or other item shall not
be deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself). An item disclosed in any Schedule shall be
deemed disclosed for purposes of all Schedules.

 

SECTION 3.1. Authorization of Transaction. The Seller has full power and
authority to execute and deliver this Agreement and to perform his obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of the Seller, enforceable in accordance with its terms and conditions. The
Seller need not give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate this Transaction.

 

SECTION 3.2. Brokers’ Fees. Neither the Seller nor the Company has any Liability
or obligation to pay any fees or commissions to any broker, finder, or agent
with respect to this Transaction for which the Buyer or the Company could become
liable or obligated.

 

SECTION 3.3. The Subject Shares. The Seller is authorized to issue all of the
Subject Shares, free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities Laws), Taxes, Liens,
options, warrants, purchase rights, Contracts, commitments, equities, claims,
and demands. The Seller is not a party to any option, warrant, purchase right,
or other Contract or commitment that could require the Seller to not sell,
transfer, or otherwise dispose of any of the Subject Shares (other than this
Agreement). The Seller is not a party to any voting trust, proxy, or other
agreement or understanding. The transfer of the Subject Shares to the Buyer in
accordance with this Agreement do not require any registration, filing or other
notification under any Federal or State securities Laws.

 

SECTION 3.4. Organization, Qualification, and Corporate Power.

 

(a) The Company is a corporation duly organized, validly existing, and in good
standing under the Laws of the State of Nevada. The Company is duly authorized
to conduct business and is in good standing under the Laws of each jurisdiction
except where the failure to be so qualified would not have a Material Adverse
Effect on the Company. The Company has full corporate power and authority and
all licenses, Permits, and authorizations necessary to carry on the Business in
which it is engaged and to own and use the properties owned and used by it. The
copies of the Certificate of Incorporation and Bylaws of the Company (as amended
to date) which have been delivered to the Buyer are correct and complete. The
minute books (containing the records of meetings of the stockholders, the board
of directors, and any committees of the board of directors), the stock
certificate books, and the stock record books of the Company are correct and
complete. The Company is not in default under or in violation of any provision
of its Certificate of Incorporation or Bylaws.

 



 9 

 

 

SECTION 3.5. Capitalization.

 

(a) The entire authorized capital stock of the Company consists of 900,000,000
Shares, of which 4,504,214 shares are issued and outstanding, 50,000,000 shares
of blank check preferred stock, $0.0001 par value, of which 974,730 shares of
Series A are issued and outstanding, and no shares are held in treasury. All of
the issued and outstanding Shares of the Company have been duly authorized, are
validly issued, fully paid, and non-assessable, and 3,915,000 Subject Shares are
available for issuance by the Seller. There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other Contracts or commitments that could require the
Company to issue, sell, or otherwise cause to become outstanding any of the
Shares of the Company. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation, or similar rights with
respect to the Shares of the Company. There are no voting trusts, proxies, or
other agreements or understandings with respect to the voting of the Shares of
the Company.

 

(b) The assignments, endorsements, stock powers and other instruments of
transfer delivered by the Seller to the Buyer at the Closing will be sufficient
to transfer the Seller’s entire interest, legal and beneficial, in the Subject
Shares and, after such transfer, the Buyer shall own all of the Subject Shares.
The Seller has full power and authority (including full corporate power and
authority) to convey good and marketable title to all of the Subject Shares, and
upon transfer to the Buyer of the certificates representing such Subject Shares,
the Buyer will receive good and marketable title to the Subject Shares, free and
clear of all Liens.

 

SECTION 3.6. Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of this Transaction will (i) violate any
constitution, Law, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Seller or the Company is subject or any provision of the
Articles of Incorporation or Bylaws of the Company, or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any Contract, lease, license, instrument, or other
arrangement to which either the Seller or the Company is a party or by which
either is bound or to which any of their respective assets are subject (or
result in the imposition of any Lien upon any of or their assets). The Company
does not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the parties to consummate this Transaction (does not take into account
any desired Company related corporate actions with FINRA as relates to this
Transaction).

 

SECTION 3.7. Settlement of All Liabilities. At the Closing, the Seller agrees
that the Company shall deliver to Buyer executed agreements, as reasonably
acceptable to the Buyer, showing the release and settlement of all debts,
obligations, commitments, and liabilities, whether accrued or contingent,
whether oral or written, of the Company if any.

 

SECTION 3.8. Subsidiaries. Accept as listed in Schedule 3.8, the Company does
not have any direct or indirect Subsidiaries, either wholly or partially owned
and the Company does not have any direct or indirect economic, voting or
management interest in any Person or own any securities issued by any Person.

 



 10 

 

 

SECTION 3.9. Financial Statements. The Financial Statements of the Company are
set forth in the Company’s filings on www.sec.gov. The Financial Statements have
been and will be prepared in accordance with GAAP and present fairly the
financial position, assets and Liabilities of the Company as of the dates
thereof and the revenues, expenses, results of operations of the Company for the
periods covered thereby. The Financial Statements were prepared from the books
and records of the Company and do not reflect any transactions which are not
bona fide transactions.

 

SECTION 3.10 Events Subsequent to Latest Balance Sheet. Since the date of the
Latest Balance Sheet, there has not been any change in the Business, financial
condition, operations, results of operations, or future prospects of the Company
or in any item set forth on any of the Schedules attached hereto, which would
have a Material Adverse Effect on the Company. Without limiting the generality
of the foregoing, since the date of the Latest Balance Sheet:

 

(a) the Company has not sold, leased, transferred, or assigned any of its
assets, tangible or intangible, except that it will use its cash on hand to
settle a portion of its Liabilities, as contemplated in Section 3.11;

 

(b) the Company has not entered into any Contract, lease, or license (or series
of related Contracts, leases, and licenses) involving more than Two Hundred
Dollars ($200.00) either individually or in the aggregate or outside the
Ordinary Course of Business to which the Company is or will be bound on or after
the Closing;

 

(c) no party (including the Company) has accelerated, terminated, modified, or
canceled any agreement, Contract, lease or license (or series of related
Contracts, leases and licenses) to which the Company is a party or by which it
is or will be bound on or after the Closing;

 

(d) the Company has not imposed and is not aware of any Lien upon any of its
assets, tangible or intangible to which the Company is or will be bound on or
after the Closing;

 

(e) the Company has not made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions) to which the Company is or
will be bound on or after the Closing;

 

(f) the Company has not issued any note, bond, or other debt security or
created, incurred, assumed, or guaranteed any indebtedness for borrowed money or
capitalized lease obligation involving more than One Hundred Dollars ($100.00)
either individually or in the aggregate to which the Company is or will be bound
on or after the Closing;

 

(g) [Intentionally Omitted];

 

(h) the Company has not delayed or postponed the payment of accounts payable and
other Liabilities outside the Ordinary Course of Business to which the Company
is or will be bound on or after the Closing;

 

(i) the Company has not cancelled, compromised, waived, or released any right or
claim (or series of related rights and claims) either involving more than One
Hundred Dollars ($100.00) either individually or in the aggregate or outside the
Ordinary Course of Business to which the Company is or will be bound on or after
the Closing;

 

(j) the Company has not granted any license or sublicense of any rights under or
with respect to any Intellectual Property to which the Company is or will be
bound on or after the Closing;

 



 11 

 

 

(k) there has been no change made or authorized in the Certificate of
Incorporation or Bylaws of the Company, except the Name Change, and there are no
commitments or arrangements which would reasonably cause or result in such
change;

 

(l) the Company has not issued, sold, or otherwise disposed any of its capital
stock, or granted any options, warrants, or other rights to purchase or obtain
(including upon conversion, exchange, or exercise) any of its capital stock to
which the Company is or will be bound on or after the Closing;

 

(m) the Company has not declared, set aside, or paid any dividend or made any
distribution with respect to its capital stock (whether in cash or in kind) or
redeemed, purchased, or otherwise acquired any capital stock;

 

(n) the Company does not have any outstanding any loan from, or entered into any
other transaction with, any of its Directors, officers, employees or Affiliates;

 

(o) the Company is not a party to any employment Contract or collective
bargaining agreement, written or oral, or modified the terms of any existing
such Contract or agreement;

 

(p) at Closing, the Company will not have any obligation to any Person for any
employment compensation, consulting fees, or any taxes arising out of or related
thereto;

 

(q) the Company has no outstanding bonus, profit sharing, incentive, severance,
or other plan, Contract, or commitment for the benefit of any of its Directors,
officers, and employees (or taken any such action with respect to any other
Employee Benefit Plan); and

 

(r) there has not been any other occurrence, event, incident, action, failure to
act, or transaction outside the Ordinary Course of Business of the Company.

 

SECTION 3.11. Undisclosed Liabilities; Contracts.

 

(a) Except as set forth on Schedule 3.11, the Company has no Liability (and to
the Knowledge of the Seller and the Directors and officers of the Company, there
is no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against it giving rise to any
Liability), except for Liabilities set forth on the face of the Latest Balance
Sheet (rather than in any notes thereto). None of the Liabilities set forth on
the face of the Latest Balance Sheet results from, arises out of, relates to, is
in the nature of, or was caused by any breach of Contract, breach of warranty,
tort, infringement, or violation of Law or arose out of any charge, complaint,
actions, suit, claim, proceeding or demand. Without limiting the generality of
the foregoing, Seller acknowledges that the Company has no Liabilities owing or
potentially owing to Seller. At Closing, the Seller will pay the “Settled
Amount” with respect to the liabilities set forth on Schedule 3.11 in full
satisfaction of such liabilities. After such payments, the Company will have no
Liabilities.

 

(b) Schedule 3.18 sets forth all Contracts to which the Company is a party or
with respect to which the Company has or could have any Liability.

 

SECTION 3.12. Legal Compliance. The Company has complied with all applicable
Laws (including rules, regulations, codes, plans, injunctions, judgments,
orders, decrees, rulings, and charges there under) of federal, state, local, and
foreign governments (and all agencies thereof), and, to the Knowledge of the
Seller and the Directors and officers the Company, no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against the Company or any of them alleging any failure so to
comply.

 



 12 

 

 

SECTION 3.13. Tax Matters.

 

(a) The Company has filed all Tax Returns that it has been required to file for
all periods through and including the Closing Date. All such Tax Returns were
correct and complete in all respects. All Taxes owed by the Company (whether or
not shown on any Tax Return) have been timely paid. The Company has not
requested or been granted any extension of time within which to file any Tax
Return.

 

(b) The Company has maintained adequate provision for all unpaid Liabilities for
Taxes, whether or not disputed, that have accrued with respect to or are
applicable to the period ended on and including the Closing Date or to any years
and periods prior thereto and for which the Company may be directly or
contingently liable in its own right or as a transferee of the assets of, or
successor to, any Person. The Company has not incurred any Tax Liabilities other
than in the Ordinary Course of Business for any taxable year for which the
applicable statute of limitations has not expired. No claim has ever been made
by an Authority in a jurisdiction where the Company does not pay Taxes or file
Tax Returns and is or may be subject to taxation by that jurisdiction. There are
no Liens on any of the assets of any of the Company that arose in connection
with any failure (or alleged failure) to pay any Tax.

 

(c) Since inception, none of the Tax Returns of the Company have ever been
audited or investigated by any taxing Authority, and no facts exist which would
constitute grounds for the assessment of any additional Taxes by any taxing
Authority with respect to the taxable years covered in such Tax Returns. No
issues have been raised in any examination by any taxing Authority with respect
to the businesses and operations of the Company which, by application of similar
principals, reasonably could be expected to result in a proposed adjustment to
the Liability for Taxes for any other period not so examined. Neither the Seller
nor the Directors or officers (or employees responsible for Tax matters) of the
Company have received, or expect to receive, from any taxing Authority any
written notice of a proposed adjustment, deficiency, underpayment of Taxes or
any other such notice which has not been satisfied by payment or been withdrawn,
and no claims have been asserted relating to such Taxes against the Company.

 

(d) Schedule 3.13 lists all federal, state, local, and foreign income Tax
Returns filed with respect to the Company for the prior four taxable periods for
which the applicable statue of limitations has not expired, none of those Tax
Returns have been audited, and none of those Tax Returns that currently are the
subject of audit. The State of Nevada has no state taxes, so the Company has not
been required to file any Tax Returns with the State of Nevada. The Seller has
delivered to the Buyer the prior four years of correct and complete copies of
all federal, state, local and foreign income Tax Returns, examination reports,
and statements of deficiencies assessed against or agreed to by the Company for
taxable periods for which the applicable statute of limitations has not expired.
The Company has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

(e) The Company has withheld and paid all Taxes required to have been withheld
and paid including, without limitation, sales and use taxes, and all Taxes in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other third party.

 

(f) The Company has not filed a consent to the application of Section 341(f) of
the Code.

 



 13 

 

 

(g) The Company will not be required, as a result of (i) a change in accounting
method for a Tax period beginning on or before the Closing Date, to include any
adjustment under Section 481(c) of the Code (or any corresponding provision of
state, local or foreign Tax Law) in taxable income for any Tax period beginning
on or after the Closing Date, or (ii) any “closing agreement,” as described in
Section 7121 of the Code (or any corresponding provision of state, local or
foreign Tax Law), to include any item of income in, or exclude any item of
deduction from, any Tax period beginning on or after the Closing Date.

 

(h) The Company has disclosed on its income Tax Returns all positions taken
therein that could give rise to an accuracy-related penalty under Section 6662
of the Code (or any corresponding provision of Tax law).

 

(i) The Company has not made any payments, is not obligated to make any payments
and is not a party to any agreement that under any certain circumstances could
obligate it to make any “excess parachute payment” as defined in Section 280G of
the Code or any payments that will not be deductible under Section 162(m) of the
Code.

 

(j) The Company is not a party to any Tax allocation or sharing agreement. The
Company is not subject to any joint venture, partnership or other arrangement or
Contract which is treated as a partnership for federal income Tax purposes.

 

(k) None of the assets of the Company constitutes tax-exempt bond financed
property or tax-exempt use property within the meaning of Section 168 of the
Code, and none of the assets reflected on the Financial Statements is subject to
a lease, safe harbor lease or other arrangement as a result of which the Company
holding legal title to the asset is not treated as the owner for federal income
Tax purposes.

 

(l) The basis of all depreciable or amortizable assets, and the methods used in
determining allowable depreciation or amortization (including cost recovery)
deductions of the Company, are correct and in compliance with the Code and the
regulations thereunder in all material respects.

 

(m) The Seller is not a “foreign person” as defined in Section 1445(f)(3) of the
Code.

 

(n) The Company has not: (A) been a member of an Affiliated Group filing a
consolidated federal income Tax Return or (B) any Liability for the Taxes of any
Person (other than itself) under Treas. Reg. §1.1502-6 (or any similar provision
of state, local, or foreign Law), as a transferee or successor, by Contract, or
otherwise.

 

(o) The Company is not a party to or otherwise subject to any arrangement having
the effect of or giving rise to the recognition of a deduction or loss in a
taxable period ending on or before the Closing Date and a corresponding
recognition of taxable income or gain in a taxable period ending after the
Closing Date, or any other arrangement that would have the effect of or give
rise to the recognition of taxable income or gain in a taxable period ending
after the Closing Date without the receipt of or entitlement to a corresponding
amount of cash.

 

SECTION 3.14. Real Property.

 

(a) The Company does not own or hold any interest in any real property. In
addition, the Company does not own or hold any leases, subleases, licenses,
concessions, or other Contracts, written or oral, granting to any party or
parties the right of use or occupancy of any portion of the parcel of Owned
Property. The Company does not hold any real property leased or subleased to it
(the “Leased Property”).

 



 14 

 

 

SECTION 3.15. Intellectual Property.

 

(a) The Company does not own or hold any interest in any Intellectual Property.

 

(b) To the Knowledge of the Seller, there are no outstanding or threatened
claims asserting that the Company has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with, any Intellectual Property
rights of third parties.

 

SECTION 3.16. Tangible Assets. The Company does not own any machinery,
equipment, and other tangible assets necessary for the conduct of its Businesses
as presently conducted.

 

SECTION 3.17. Inventory. The Company has no Inventory.

 

SECTION 3.18. Contracts. At Closing the Company is not and shall not be liable
under any contracts to any third party, except as set forth on Schedule 3.18.

 

SECTION 3.19. Notes and Accounts Receivable. There are no notes or accounts
receivable of the Company.

 

SECTION 3.20. Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of the Company.

 

SECTION 3.21. Insurance. The Company has not maintained any insurance at any
time. The Seller is not aware of any claims against the Company that are not
covered by insurance.

 

SECTION 3.22. Litigation. The Company is not a party to any Litigation and is
not (a) subject to any outstanding injunction, judgment, order, decree, ruling,
or charge or (b) a party or, to the Knowledge of the Seller, threatened to be
made a party to any action, suit, proceeding, baring, or investigation of, in,
or before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator. There are no
known actions, suits, proceedings, hearings, and investigations which would
reasonably be expected to result in any adverse change in the business,
financial condition, operations, results of operations, or future prospects of
the Company. The Seller has no reason to believe that any such action, suit,
proceeding, hearing, or investigation may be brought or threatened against the
Company. Neither the Seller nor the Company has any Liability with respect to
any claims or threatened claims by third parties relating to any sale or
proposed sale of the Subject Shares or any other securities of the Company.
Neither the Seller nor the Company is a party to any litigation relating to such
claims and, to the Knowledge of the Seller, no such litigation is threatened.

 

SECTION 3.23. Product Warranty. The Company has not manufactured, sold, or
delivered any product or service to any Person.

 

SECTION 3.24. Product Liability. The Company does not have Liability (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due) arising out of any injury to individuals or
property.

 

SECTION 3.25. Directors, Officers and Employees. The Company has no employees.
The Company has no Liability to any current or former officer, director,
employee, consultant, contractor, and other Person, other than the Liabilities
set forth on Schedule 3.11, both of which will be settled in full at Closing for
the “Settled Amounts” set forth on Schedule. 3.11.

 



 15 

 

 

SECTION 3.26. Employee Benefits.

 

(a) General. The Company (x) is not and has never been a plan sponsor of, (y)
does not and never has been, required to maintain, contribute to or participate
in, and (z) has no Liability or contingent Liability with respect to:

 

(i) any Employee Welfare Benefit Plan or Employee Pension Benefit Plan;

 

(ii) any retirement or deferred compensation plan, incentive compensation plan,
stock plan, unemployment compensation plan, vacation pay, severance pay, bonus
or benefit arrangement, insurance or hospitalization program or any other fringe
benefit arrangements for any current or former employee, director, consultant or
agent, whether pursuant to Contract, arrangement, custom or informal
understanding, which does not constitute an Employee Welfare Benefit Plan or
Employee Pension Benefit Plan; or

 

(iii) any employment agreement.

 

(b) Compliance with Employee Benefit Laws; Liabilities. The Company has no
Liability under any Employee Benefit Plans and the Company has no Liability or
contingent Liability for providing, under any Employee Benefit Plan or
otherwise, any post-retirement medical or life insurance benefits. The Company
does not contribute to, has not contributed to, does not participate in, and has
not participated in, and has no Liability or contingent Liability with respect
to any Multiemployer Plan.

 

SECTION 3.27. Environmental Matters. The Company and its Affiliates has complied
and is in compliance with all Environmental Laws and no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand or notice
has been filed or, to the Knowledge of the Seller or the Company, commenced
against any of them alleging any such failure to comply.

 

SECTION 3.28. Improper and Other Payments.

 

(a) None of the Company or any Affiliate or any Person acting on behalf of
either of them, has made, paid or received any bribes, kickbacks or other
similar payments to or from any Person, whether lawful or unlawful;

 

(b) No contributions have been made, directly or indirectly, to a domestic or
foreign political party or candidate.

 

(c) No improper foreign payment (as defined in the Foreign Corrupt Practices
Act) has been made; and

 

(d) The internal accounting controls of the Company are adequate to detect any
of the foregoing.

 

SECTION 3.29. Investments/Loans; Affiliates; Bank Accounts.

 

(a) On the Closing Date the Company shall have no equity interests in, or loans
or other advances to or from any third party.

 



 16 

 

 

(b) The only bank, brokerage or similar account maintained by the Company is.
This account will be closed concurrent with closing.

 

SECTION 3.30. Taxes. On the Closing Date the Company shall have no Liability for
any Taxes with respect to any periods ending on or before the Closing Date.

 

SECTION 3.31. Pension. On the Closing Date, the Company shall have made all
contributions required under the terms of all Employee Benefit Pension Plans and
shall have made all contributions which have accrued on its books as of the
Closing Date.

 

SECTION 3.32. Debt. On the Closing Date, the Company will not have any
Liabilities unless the Buyer’s written consent thereto has been delivered by the
Buyer to the Seller before the Closing Date.

 

SECTION 3.33. SEC Reporting; Issuance of Securities. The Company is subject to
the reporting requirements of the Securities Exchange Act pursuant to Section
15(d) of the Securities Exchange Act. The Company does not have a class of
securities registered under Section 12(b) or 12(g) of the Securities Exchange
Act. All of the filings required to be made by the Company with the Securities
and Exchange Commission, including without limitation under the Securities Act
or the Securities Exchange Act, until the Closing Date have been made when
required to be made and each such filing did not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading. All securities that have been issued by the
Company were issued in compliance with all applicable Federal, State or foreign
securities laws.

 

SECTION 3.34. Accuracy of Statements. Neither this Agreement nor any Schedule,
exhibit, statement, list, document, certificate or other information furnished
or to be furnished by or on behalf of the Seller to the Buyer or any of the
Buyer’s Representatives or any Affiliate of the Buyer in connection with this
Agreement or this Transaction contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein, in light of the circumstances in
which they are made, not misleading.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to the Seller that the statements contained in
this Article IV are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article IV).

 

SECTION 4.1. [Intentionally Omitted].

 

SECTION 4.2. Authorization of Transaction. The Buyer has full power and
authority to execute and deliver this Agreement and to perform his obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of the Buyer, enforceable in accordance with its terms and conditions. The Buyer
need not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to
consummate this Transaction.

 

SECTION 4.3. Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of this Transaction, will (i) violate any
constitution, Law, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Buyer is subject or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice or consent under any agreement, Contract, lease, license, instrument, or
other arrangement to which the Buyer is a party or by which it is bound or to
which any of his assets is subject.

 



 17 

 

 

SECTION 4.4. Brokers’ Fees. The Buyer has no Liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to this
Transaction for which the Seller could become liable or obligated.

 

SECTION 4.5. Accuracy of Statements. Neither this Agreement nor any Schedule,
exhibit, statement, list, document, certificate or other information furnished
or to be furnished by or on behalf of the Buyer to the Seller or any
representative or Affiliate of the Seller in connection with this Agreement or
this Transaction contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.

 

ARTICLE V
COVENANTS

 

SECTION 5.1. General. Each of the parties will use his or its best efforts to
take all action and to do all things necessary in order to consummate and make
effective this Transaction (including satisfaction, but not waiver, of the
closing conditions set forth in Articles VI and VII below).

 

SECTION 5.2. Notices and Consents. The Seller will cause the Company to give any
notices to third parties, and will cause the Company to obtain any third party
consents, that the Buyer may reasonably request.

 

SECTION 5.3. Operation of Business. From the date of this Agreement until the
Closing Date, the Seller shall cause the Company to be operated in the Ordinary
Course of Business and to use commercially reasonable efforts to preserve intact
the present business organization and personnel of the Company, preserve the
business relationships of the Company with other Persons material to the
operation of the Company, and not permit any action or omission which would
cause any of the representations or warranties of the Company contained herein
to become inaccurate or any of the covenants of the Company to be breached.
Without limiting the generality of the foregoing, prior to the Closing and
without the prior written consent of the Buyer, the Seller shall cause the
Company to:

 

(a) not incur any obligation or enter into any Contract outside the Ordinary
Course of Business or which (i) requires a payment by any party in excess of, or
a series of payments which in the aggregate exceed, $10,000.00 and (ii) has a
term of, or requires the performance of any obligations by the Company over a
period in excess of one week;

 

(b) not take any action, or enter into or authorize any Contract or transaction
involving more than $10,000.00) in the aggregate, other than this Transaction;

 

(c) not sell, transfer, convey, assign or otherwise dispose of any of its assets
or properties;

 

(d) not waive, release or cancel any claims against third parties or debts owing
to it, or any other rights;

 

(e) not make any changes in its accounting systems, policies, principles or
practices;

 



 18 

 

 

(f) not enter into, authorize, or permit any transaction with the Seller or any
Affiliate thereof, or enter into any Contract relating to compensation or
benefits with any Person, or, modify any compensation amounts or levels of any
officer or employee;

 

(g) except as required for this Transaction, not change or amend its Certificate
of Incorporation or Bylaws;

 

(h) not authorize for issuance, issue, sell, deliver or agree or commit to
issue, sell or deliver (whether through the issuance or granting of options,
warrants, convertible or exchangeable securities, commitments, subscriptions,
rights to purchase or otherwise) any shares of capital stock or any other
securities of the Company, or amend any of the terms of any such capital stock
or other securities, except as required for this Transaction;

 

(i) not split, combine, or reclassify any shares of its capital stock, declare,
set aside or pay any dividend or other distribution in property other than cash
in respect of its capital stock, or redeem or otherwise acquire any capital
stock or other securities of the Company;

 

(j) not make any borrowings, incur any debt, or assume, guarantee, endorse or
otherwise become liable (whether directly, contingently or otherwise) for the
obligations of any other Person, or make any payment or repayment in respect of
any indebtedness, except to the extent provided on Schedule 3.11;

 

(k) not make any loans, advances or capital contributions to, or investments in,
any other Person or the operating assets of any Person;

 

(l) not enter into, adopt, amend or terminate any bonus, profit sharing,
compensation, termination, stock option, stock appreciation right, restricted
stock, performance unit, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreements, trusts, plans, funds or other
arrangements for the benefit or welfare of any Director, manager, officer or
employee, or increase in any manner the compensation or fringe benefits of any
Director, manager, officer or employee or pay any benefit not required by any
existing plan and arrangement or enter into any Contract, agreement, commitment
or arrangement to do any of the foregoing;

 

(m) not acquire, lease, encumber or otherwise impose a Lien on any assets,
whether tangible or intangible;

 

(n) not authorize or make any capital expenditures;

 

(o) not make any Tax election or settle or compromise any federal, state, local
or foreign income Tax Liability, or waive or extend the statute of limitations
in respect of any such Taxes;

 

(p) not pay any amount, perform any obligation or agree to pay any amount or
perform any obligation, in settlement or compromise of any suits or claims of
Liability against the Company or any of its Directors, managers, officers,
employees or agents, except to the extent provided on Schedule 3.11;

 

(q) not terminate, modify, amend or otherwise alter or change any of the terms
or provisions of any agreement, or pay any amount not required by Law or by any
Contract;

 

(r) other than overnight deposits or money market instruments and investments
existing on the date hereof, not make any investments with cash or the proceeds
of existing investments;

 



 19 

 

 

(s) not declare set aside or pay any dividend or make any distribution with
respect to the Shares; and

 

(t) not grant, award or pay any bonuses to any employees, independent
contractors or other representatives.

 

SECTION 5.4. Full Access. The Seller will permit and cause the Company to
permit, representatives of the Buyer (including, but not limited to,
accountants, appraisers, attorneys, engineers, etc.) hired by the Buyer to
assist in performing a due diligence investigation of the Company and the assets
or Business of the Company relative to this Transaction (collectively, “Buyer’s
Representatives”) to have full access to all premises, properties, personnel,
books, records (including Tax records), Contracts, and documents of or
pertaining to the Company and shall make the officers and employees of the
Company available to the Buyer’s Representatives as the Buyer’s Representatives
shall from time to time reasonably request, in each case to the extent that such
access and disclosure would not obligate the Company to take any actions that
would disrupt the normal course of its business or violate the terms of any
agreement to which the Company is bound or any applicable Law or regulation. The
Seller will deliver to the Buyer or the Buyer’s Representatives correct and
complete copies of the Certificate of Incorporation, Bylaws, and minutes and
actions of the Company’s Board of Directors, Shareholders, and all committees of
each thereof, and will also cause the Transfer Agent to deliver a recent
complete and accurate list of all of the Company’s stockholders reasonably
acceptable to the Buyer. The Buyer’s Representatives will not use any of the
Confidential Information received from the Company except in connection with
this Agreement, and, if this Agreement is terminated for any reason whatsoever,
the Buyer’s Representatives will return to the Company all tangible embodiments
(and all summaries and copies, including electronically stored information) of
the Confidential Information that they receive from the Company which are in its
possession and will only use such Confidential Information in the defense of any
litigation related to this Agreement; provided, however, that the Buyer’s
Representatives shall not be responsible for the confidentiality of any
information (i) which, at the time of disclosure, is available publicly, through
no fault of the Buyer (ii) which, after disclosure, becomes available publicly
through no fault of the Buyer’s Representatives, or (iii) which the Buyer’s
Representatives knew or to which the Buyer’s Representatives had access prior to
disclosure.

 

SECTION 5.5. Exclusivity. Until Closing, the Seller will not (and the Seller
will not cause or permit the Company to: (i) solicit, initiate, or encourage the
submission of any proposal or offer from any Person relating to the acquisition
of any capital stock or other voting securities, or any substantial portion of
the assets, of the Company (including any acquisition structured as a merger,
consolidation, or share exchange) or (ii) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
Person to do or seek any of the foregoing. The Seller will not any such
acquisition structured as a merger, consolidation, or share exchange. The Seller
will notify the Buyer immediately if any Person makes any proposal, offer,
inquiry, or contact with respect to any of the foregoing.

 

SECTION 5.6. Efforts.

 

(a) Subject to the terms and conditions hereof, each party hereto shall use all
reasonable efforts to consummate this Transaction as promptly as practicable. An
undertaking of a Person under this Agreement to use such Person’s commercially
reasonable efforts shall not require such Person to incur unreasonable expenses
or obligations in order to satisfy such undertaking.

 

(b) The Seller and the Buyer will, and the Seller shall cause the Company, to,
as promptly as practicable (i) make the required filings with, and use their
respective best efforts to obtain all required authorizations, approvals,
consents and other actions of, governmental Authorities and (ii) use their
respective commercially reasonable efforts to obtain all other required consents
of other Persons, with respect to this Transaction.

 



 20 

 

 

(c) The Buyer will use commercially reasonable efforts to obtain the financing
necessary to consummate this Transaction.

 

SECTION 5.7. Maintenance of Insurance. Not Applicable

 

SECTION 5.8. Notice and Supplemental Information. The Seller and the Buyer shall
each give prompt notice to the other parties of any material adverse development
causing a breach of any of their respective representations and warranties in
Articles III and IV respectively, and of their respective covenants contained in
this Article V. In addition, the Seller will, from time to time, as necessary,
within a reasonable period of time preceding the Closing, by notice in
accordance with the terms of this Agreement, supplement or amend the Schedules,
including one or more supplements or amendments to correct any matter which
would constitute a breach of any representation, warranty, agreement or covenant
contained herein. If the Seller supplements or amends the Schedules with facts
or circumstances that would reasonably be expected to have a Material Adverse
Effect on the Company, the sole remedy of the Buyer under this Section 5.8 shall
be termination of the Agreement as provided for in Section 10.1(e).

 

SECTION 5.9. Press Releases and Public Announcements. No party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement without the prior written approval of the Buyer and the Seller,
such approval not to be unreasonably withheld or delayed; provided, however,
that any party may make any public disclosure it believes in good faith is
required by applicable Law or any listing or trading agreement concerning its
publicly-traded securities (in which case the disclosing party will use its best
efforts to advise the other parties prior to making the disclosure).

 

SECTION 5.10. Consistent Tax Reporting. The Seller and the Buyer shall treat and
report this Transaction in all respects consistently for purposes of any
federal, state, local or foreign Tax. The parties hereto shall not take any
actions or positions inconsistent with the obligations set forth herein.

 

SECTION 5.11. Resignation of Officers and Directors. The Seller shall cause each
officer of the Company to tender his or her resignation from such position, and
shall appoint Buyer’s nominee(s) as officers effective as of the Closing. The
Seller shall cause each director of the Company to tender his or her resignation
from such position effective as of the Closing. Seller shall cause the
appointment of the Buyer’s nominee (s) as Director of the Company effective as
of the Closing. Current Director’s will resign concurrently with the H&H Vend
Out.

 

SECTION 5.12. Transition. The Seller will not take any action, and the Seller
will cause the Company not to take any action, that is designed or intended to
have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of the Company from maintaining the same business
relationships with the Company after the Closing as it maintained with the
Company prior to the Closing.

 

SECTION 5.13. Post-Closing Covenants. The Seller and the Buyer agree as follows
with respect to the period following the Closing:

 

(a) In case at any time after the Closing any further action is necessary or
desirable to carry out the purposes of this Agreement, each of the parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other party hereto reasonably may request, all
at the sole cost and expense of the requesting party (unless the requesting
party is entitled to indemnification therefor under Article VIII). From and
after the Closing the Buyer will be entitled to access all documents, books,
records, agreements, and financial data of any sort relating to the Company that
was not received by the Buyer at the Closing.

 



 21 

 

 

(b) In the event and for so long as any party hereto actively is contesting or
defending against any charge, complaint, action, suit, proceeding, hearing,
investigation, claim, or demand in connection with (i) this Transaction or (ii)
any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Company, each of the other parties hereto will
cooperate with him or it and his or its counsel in the contest or defense, make
available their personnel, and provide such testimony and access to their books
and records as shall be necessary in connection with the contest or defense, all
at the sole cost and expense of the contesting or defending party (unless the
contesting or defending party is entitled to indemnification therefor under
Article VIII).

 

ARTICLE VI
CONDITIONS TO OBLIGATION OF THE BUYER

 

The obligation of the Buyer to consummate this Transaction is subject to
satisfaction of the following conditions:

 

 

SECTION 6.1. Representations and Warranties True as of Closing Date. The
representations and warranties set forth in Article III shall have been
accurate, true and correct on and as of the date of this Agreement, and shall
also be accurate, true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date.

 

SECTION 6.2. Compliance with Covenants. The Seller shall have performed and
complied with all of the covenants hereunder in all material respects through
the Closing.

 

SECTION 6.3. Actions or Proceedings. No action, suit, or proceeding shall be
pending before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (a) prevent
consummation of this Transaction or (b) cause this Transaction to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect).

 

SECTION 6.4. Certificate. The Seller shall have delivered to the Buyer a
certificate to the effect that each of the conditions specified above in
Sections 6.1, 6.2, 6.3 and 6.6 has been satisfied in all respects.

 

SECTION 6.5. Closing of Other Transactions. Simultaneously with the Closing, (a)
the Buyer shall cause the China Acquisition and (b) the H&H Vend-Out.

 

SECTION 6.6. Name Change. The Company shall have taken all requisite corporate
action, including without limitation, approval by the Company’s board of
directors and requisite shareholders, to change the name of the Company to be
determined (the “Name Change”) and the Company shall have prepared the requisite
amendment to the Company’s Articles of Incorporation to effectuate the Name
Change (the “Amendment”) and shall have delivered the Amendment, fully executed
and ready for filing in Nevada, to Buyer so that Buyer can file the Amendment
immediately after Closing. It is understood that name change may require the
filing of a proxy, and that in addition, a corporate action usually takes
approximately 30 days to process and receive FINRA authorization.

 

SECTION 6.7. Consent and Releases. The Seller shall have delivered to Buyer
copies of the fully executed releases between the Company and each of officer,
director, H&H Glass,

 



 22 

 

 

SECTION 6.8. Documents. All actions to be taken by the Seller in connection with
the consummation of this Transaction and all certificates, instruments, and
other documents required to effect this Transaction will be reasonably
satisfactory in form and substance to the Buyer.

 

ARTICLE VII
CONDITIONS TO OBLIGATION OF THE SELLER

 

The obligation of the Seller to consummate this Transaction is subject to
satisfaction of the following conditions:

 

SECTION 7.1. Representations and Warranties True as of Closing. The
representations and warranties set forth in Article IV shall have been accurate,
true and correct on and as of the date of this Agreement, and shall also be
accurate, true and correct on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date.

 

SECTION 7.2. Compliance with Covenants. The Buyer shall have performed and
complied with all of its covenants hereunder in all material respects through
the Closing.

 

SECTION 7.3. Actions or Proceedings. No action, suit, or proceeding shall be
pending before any court or quasi judicial or administrative agency of any
federal, state, local, or foreign jurisdiction wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of this Transaction or (B) cause this Transaction to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect).

 

SECTION 7.4. Certificate. The Buyer shall have delivered to the Seller a
certificate to the effect that each of the conditions specified above in
Sections 7.1 - 7.3 is satisfied in all respects.

 

SECTION 7.5. Documents. All actions to be taken by the Buyer in connection with
the consummation of this Transaction and all certificates, instruments, and
other documents required to effect this Transaction will be reasonably
satisfactory in form and substance to the Seller.

 

ARTICLE VIII
SURVIVAL AND REMEDY; INDEMNIFICATION

 

SECTION 8.1. Survival of Representations and Warranties. All of the terms and
conditions of this Agreement, together with the warranties, representations,
agreements and covenants contained herein or in any instrument or document
delivered or to be delivered pursuant to this Agreement, shall survive the
execution of this Agreement and the Closing Date, notwithstanding any
investigation heretofore or hereafter made by or on behalf of any party hereto;
provided, however, that unless otherwise stated, the agreements and covenants
set forth in this Agreement shall survive and continue until June 30, 2019 (the
“Indemnification Period”) and any claim for indemnification under this Article
VIII must be made before the end of the indemnification period.

 

SECTION 8.2. Indemnification by the Seller.

 

(a) In the event that, during the Indemnification Period there is (i) a material
breach (or an alleged breach) of any of the representations or warranties made
by, or any material breach of or material failure to perform any covenant,
agreement or obligation of, the Seller in this Agreement or any other material
document contemplated hereby, or in any material document relating hereto or
thereto or contained in any exhibit or Schedule to this Agreement, (ii) any
Liabilities, Adverse Consequences or remediation, clean-up or similar
obligations or costs under Environmental Laws and relating to the Business and
activities or the ownership, operation or lease by the Company of facilities in
respect of any periods prior to the Closing, or (iii) any demands, assessments,
judgments, costs and reasonable legal and other expenses or other Adverse
Consequences arising from, or in connection with, any investigation, action,
suit, proceeding or other claim incident to the Liability or any of the
foregoing and, if there is an applicable survival period pursuant to Section
8.1, then, in each case, provided that the Buyer made a written claim for
indemnification and provided that Buyer incurs an aggregate of Two Hundred
Dollars ($200.00) in out-of-pocket expenses and costs in connection with any of
the foregoing (the “Threshold Amount”), then thereafter the Seller agrees
(subject to the limitations set forth in this Section 8.2) to indemnify the
Buyer and its Affiliates, including without limitation, the Company, and the
Company’s directors, officers and employees (collectively, the “Buyer
Indemnified Parties”) from and against the entirety of any material Adverse
Consequences the Buyer Indemnified Parties may suffer through and after the date
of the claim for indemnification resulting from, arising out of, relating to, in
the nature of, or caused by any material breach (or alleged breach) of the
foregoing.

 



 23 

 

 

(b) Subject to the provisions of Section 8.2(a), the Seller agrees to indemnify
the Buyer Indemnified Parties from and against any loss, liability or damage
Buyer Indemnified Party may suffer resulting from, arising out of, relating to,
in the nature of, or caused by any Liability of the Company for any Taxes of the
Company.

 

(c) Subject to the provisions of Section 8.2(a), the Seller agrees to indemnify
the Buyer Indemnified Parties from and against any Adverse Consequences Buyer
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by any unknown, undisclosed, or contingent debts or
obligations (including, but not limited to, environmental, legal and employee
benefit Liability exposures) of the Company to the extent such debts or
obligations relate to any time periods prior to the Closing Date or after the
Closing Date.

 

SECTION 8.3. Indemnification by the Buyer. Provided that the Seller makes a
written claim for indemnification against the Buyer within the survival period
set forth in Section 8.1 and that the amount sought by the Seller, together with
amounts previously sought by Seller pursuant to this Section 8.3, is in excess
of the Threshold Amount, the Buyer agrees to indemnify the Seller against, and
agrees to hold him harmless from, any and all Adverse Consequences up to the
Limit Amount the Seller may suffer through and after the date of the claim for
indemnification (including any Adverse Consequences the Seller may suffer
through and after the end of the applicable survival period) resulting from,
arising out of, relating to, in the nature of, or caused by (i) any breach of or
any inaccuracy in any representation or warranty made by the Buyer pursuant to
this Agreement, any agreement, or instrument contemplated hereby, any document
relating hereto or thereto or contained in any exhibit or Schedule to this
Agreement; (ii) any breach of or failure by the Buyer to perform any agreement,
covenant or obligation of the Buyer set out in this Agreement, any agreement, or
instrument contemplated hereby, any document relating hereto or thereto or
contained in any exhibit or Schedule to this Agreement; and (iii) any
obligations and Liabilities in respect of the Company from and after the Closing
Date, other than any such obligations or Liabilities that are related to any
breach of a representation or warranty or covenant or agreement of Seller.

 



 24 

 

 

SECTION 8.4. Third-Party Claims.

 

(a) If any third party shall notify any party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other party (the “Indemnifying Party”) under this
Article VIII, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.

 

(b) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within forty-five (45) days after the Indemnified
Party has given notice of the Third Party Claim that the Indemnifying Party will
indemnify the Indemnified Parry from and against the entirety of any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim, (B) the
Indemnifying Party provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party will have the
financial resources to defend against the Third Party Claim and fulfill its
indemnification obligations hereunder, (C) the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief, (D)
settlement of, or an adverse judgment with respect to, the Third Party Claim is
not, in the good faith judgment of the Indemnified Party, likely to establish a
precedential custom or practice materially adverse to the continuing business
interests of the Indemnified Party, and (E) the Indemnifying Party conducts the
defense of the Third Party Claim actively and diligently.

 

(c) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 8.4(b) above, (A) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, (B) the Indemnified Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be withheld unreasonably), and (C) the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be withheld unreasonably).

 

(d) In the event any of the conditions in Section 8.4(b) above is or becomes
unsatisfied in the reasonable judgment of the Indemnified Party, however, (A)
the Indemnified Party may defend against, and consent to the entry of any
judgment or enter into any settlement with respect to, the Third Party Claim in
any manner it reasonably may deem appropriate (and the Indemnified Party need
not consult with, or obtain any consent from, any Indemnifying Party in
connection therewith), (B) the Indemnifying Party will reimburse the Indemnified
Party promptly and periodically for the reasonable costs of defending against
the Third Party Claim (including attorneys’ fees and expenses), and (C) the
Indemnifying Party will remain responsible for any Adverse Consequences the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by the Third Party Claim to the fullest extent provided in
this Article IX.

 

SECTION 8.5. Intentionally Left Blank

 



 25 

 

 

ARTICLE IX
TAX MATTERS

 

SECTION 9.1. Tax Matters. The following provisions shall govern the allocation
of responsibility as between the Buyer and the Seller for certain tax matters
following the Closing Date:

 

SECTION 9.2. Tax Periods Ending on or Before the Closing Date. The Seller shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns
for the Company for all periods ending on or prior to the Closing Date (December
31, 2015 federal returns).

 

SECTION 9.3. Tax Periods Beginning Before and Ending after the Closing Date. The
Buyer shall prepare or cause to be prepared and file or cause to be filed any
Tax Returns of the Company for Tax periods which begin before the Closing Date
and end after the Closing Date. The Buyer shall permit the Seller to review and
comment on each such Tax Return described in the preceding sentence prior to
filing. The Buyer and the Seller shall attempt in good faith to resolve any
disagreements regarding such Tax Returns; provided, however, that the final
decision regarding any such Tax Return shall rest with the Buyer. For purposes
of this Section, in the case of any Taxes that are imposed on a periodic basis
and are payable for a Tax period that includes (but does not end on) the Closing
Date, the portion of such Tax which relates to the portion of such Tax period
ending on the Closing Date shall (x) in the case of any Taxes other than Taxes
based upon or related to income or receipts, be deemed to be the amount of such
Tax for the entire Tax period multiplied by a fraction the numerator of which is
the number of days in the Tax period ending on the Closing Date and the
denominator of which is the number of days in the entire Tax period, and (y) in
the case of any Tax based upon or related to income or receipts be deemed equal
to the amount which would be payable if the relevant Tax period ended on the
Closing Date. Any credits relating to a Tax period that begins before and ends
after the Closing Date shall be taken into account as though the relevant Tax
period ended on the Closing Date. All determinations necessary to give effect to
the foregoing allocations shall be made in a manner consistent with prior
practice of the Company. The intent of this paragraph is that taxes related to
H&H when vended out be paid by H&H.

 

SECTION 9.4. Cooperation on Tax Matters.

 

(a) The Buyer and the Seller shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns pursuant to this Article IX and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. The
Seller agrees (A) to retain all books and records with respect to Tax matters
pertinent to the Company, as the case may be, relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by the Buyer or the Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing Authority, and (B) to
give the other party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other party so requests,
the Buyer or the Seller, as the case may be, shall allow the other party to take
possession of such books and records.

 

(b) The Buyer and the Seller further agree, upon request, to use their
reasonable efforts to obtain any certificate or other document from any
governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to this Transaction); provided, however, that no party shall be
required to take any action which would reasonably be expected to have an
adverse effect on such party.

 



 26 

 

 

(c) The Buyer and the Seller further agree, upon request, to provide the other
party with all information that either party may be required to report pursuant
to Section 6043 of the Code and all Treasury Department Regulations promulgated
thereunder.

 

SECTION 9.5. Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement, shall be paid by the
Seller when due; and the Seller will, at its own expense, file all necessary Tax
Returns and other documentation with respect to all such transfer, documentary,
sales, use, stamp, registration and other Taxes and fees, and, if required by
applicable Law, the Buyer will, and will cause its affiliates to, join in the
execution of any such Tax Returns and other documentation.

 

ARTICLE X
TERMINATION

 

SECTION 10.1. Termination of Agreement. Certain of the parties may terminate
this Agreement as provided below:

 

(a) the Buyer and the Seller may terminate this Agreement by mutual written
consent at any time prior to the Closing;

 

(b) the Buyer may terminate this Agreement by giving written notice to the
Seller on or before the fifth (5th) day following the date of this Agreement,
but prior to the Closing, if the Buyer is not satisfied with the results of its
continuing business, legal, environmental, and accounting due diligence
regarding the Company;

 

(c) the Buyer may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing (A) in the event the Seller has breached
any material representation, warranty, or covenant contained in this Agreement
in any material respect, the Buyer has notified the Seller of the breach, and
the breach has continued without cure for a period of ten (10) days after the
notice of breach, or (B) if the Closing shall not have occurred on or before
July 31, 2016 by reason of the failure of any condition precedent under Article
VI hereof (unless the failure results primarily from the Buyer itself breaching
any representation, warranty, or covenant contained in this Agreement);

 

(d) the Seller may terminate this Agreement by giving written notice to the
Buyer at any time prior to the Closing (A) in the event that the Buyer has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, the Seller have notified the Buyer of the
breach, and the breach has continued without cure for a period of ten (10) days
after the notice of breach or (B) if the Closing shall not have occurred on or
before July 31, 2016, by reason of the failure of any condition precedent under
Article VII hereof (unless the failure results primarily from the Seller
breaching any representation, warranty, or covenant contained in this Agreement;

 

(e) the Buyer may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing in the event: (x) the Seller supplements
or amends the Schedules with facts or circumstances that would reasonably be
expected to have a Material Adverse Effect on the Company, or (y) the Company
does anything outside of the Ordinary Course of Business to affect the working
capital of the Company between the date hereof and the Closing Date; and

 

SECTION 10.2. Effect of Termination. If the Seller terminates this Agreement,
the Seller shall return the Deposit to the Buyer. If Buyer terminates the
Agreement the $100,000 deposit paid to the Seller pursuant to the LOI and the
Amended LOI dated February 16, 2016 is non-refundable, without any Liability of
any party to any other party (except for any Liability of any party then in
breach). If there has been no terminations pursuant to this section, the
$100,000 deposit will also become non-refundable on July 1, 2016 concurrent with
the closing date of this agreement.

 



 27 

 

 

ARTICLE XI
MISCELLANEOUS

 

SECTION 11.1. Expenses. The Buyer shall bear his costs and expenses and the
Seller shall bear his and the Company’s costs and expenses (including, but not
limited to, legal fees and expenses) incurred in connection with this Agreement
and this Transaction.

 

SECTION 11.2. No Third-Party Beneficiaries. Subject to the provisions of Section
11.5, this Agreement shall not confer any rights or remedies upon any Person
other than the parties and their respective successors and permitted assigns.

 

SECTION 11.3. Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements, or representations by or among the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

SECTION 11.4. Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns. No party may assign either this Agreement or
any of his or its rights, interests, or obligations hereunder without the prior
written approval of the Buyer and the Seller; provided, however, that the Buyer
may, upon prior written notice (i) assign any or all of its rights and interests
hereunder to one or more of its Affiliates, (ii) designate one or more of his
Affiliates to perform his obligations hereunder (in any or all of which cases
the Buyer nonetheless shall remain responsible for the performance of all of his
obligations hereunder) and (iii) grant a security interest in respect of its
rights hereunder to his lenders.

 

SECTION 11.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

SECTION 11.6. Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

SECTION 11.7. Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing and a copy shall be sent by email.
Any notice, request, demand, claim, or other communication hereunder shall be
deemed duly given if (and then two (2) business days after) it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:

 

(a) If to the Seller, addressed as follows:

 

 



 28 

 

 

(b) If to the Buyer, addressed as follows:

 

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, or electronic mail), but no such notice, request,
demand, claim, or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any party
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.

 

SECTION 11.8. Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic Laws of the State of Nevada as if this Agreement
were fully performed and all obligations recited herein were undertaken solely
within the State of Nevada without giving effect to any choice or conflict of
Law provision or rule (whether of the State of Nevada or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Nevada. Any dispute or claims made under this Agreement or any attempt
to enforce the terms of this Agreement shall be resolved in Orange County
California, pursuant to Section 11.9 of this Agreement.

 

SECTION 11.9. Arbitration. Any dispute or claim arising to or in any way related
to this Agreement shall be settled by arbitration in Orange County, California.
All arbitration shall be conducted in accordance with the rules and regulations
of the American Arbitration Association ("AAA"). AAA shall designate an
arbitrator from an approved list of arbitrators following both parties' review
and deletion of those arbitrators on the approved list having a conflict of
interest with either party. Each party shall pay its own expenses associated
with such arbitration. A demand for arbitration shall be made within a
reasonable time after the claim, dispute or other matter has arisen and in no
event shall such demand be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statutes of limitations. The decision of the
arbitrators shall be rendered within 60 days of submission of any claim or
dispute, shall be in writing and mailed to all the parties included in the
arbitration. The decision of the arbitrator shall be binding upon the parties
and judgment in accordance with that decision may be entered in any court having
jurisdiction thereof.

 

SECTION 11.10. Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Buyer and the Seller. No waiver by any party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

 

SECTION 11.11. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

SECTION 11.12. Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

 



 29 

 

 

SECTION 11.13. Incorporation of Exhibits, Annexes, and Schedules. The Exhibits
and Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.

 

SECTION 11.14. Language. If there is a conflict between English and Chinese
language in the agreement the English version shall be the binding language.

 

SECTION 11.15 Boxes in Storage. Upon Closing, IPLO will deliver the twelve boxes
of Company records in storage as directed by the Buyers. The cost of such
delivery will be paid by the Buyers.

 

 

 

 



 30 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

“Buyer”

 

Xiuhua Song

 

 

By: ___/s/ Xiuhua Song_____________

Name: Xiuhua Song

 

 

 

TBD China Company

 

 

By: ___/s/ Xiuhua Song ___________________

Name: Xiuhau Song - Owner

 

 

 

“Seller”

 

International Packaging and Logistics Group, Inc.

 

 

By: ____/s/ Owen Naccarato__________

Name: Owen Naccarato

Its: Director, President, CFO and Secretary

 

 

 

Standard Resources Ltd.

 

 

By: ___/s/ Allen Lin__________________

Name: Allen Lin - Owner

 

 

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

 

 

 

 



 31 

